The Supreme Court affirmed the decree of the Orphans’ Court on March 3rd, 1884, in the following opinion,
Per Curiam:
We discover no error in this decree of distribution. A devise of “all the' interests of money and rents for her use during her life” gave to her absolutely the interests and rents during her life. A devise of rents and profits of land is equivalent to a devise of the land itself for such a length of time as the rents and profits are devised; France’s Estate, 75 Pa., 220; Cooper vs. Pogue, 92 Pa., 254. Mrs. Weiss therefore took an estate for life in the real estate and in the personalty. The rents and interest during that time became hers absolutely.
Decree affirmed and appeal dismissed uat the costs of the appellant.